Per Curiam. Appellant’s court appointed attorney has filed a motion asking for an attorney’s fee for services rendered in the appeal of the above matter and we allow $450.00. The decision in this case was rendered on September 21, 1983, and the motion for attorney’s fee was not filed until December 27,1983. It has been necessary for the court to find the briefs and review this matter in order to determine the fee. In Cristee v. State, 4 Ark. App. 33, 627 S.W.2d 34 (1982), we said that motions for attorneys’ fees should be filed in this court in time for them to be considered at the time the case is considered on its merits. We now point out that failure to do this could prevent the allowance of an attorney’s fee.